Title: To James Madison from Robert R. Livingston, 10 October 1804
From: Livingston, Robert R.
To: Madison, James


No. 117
Sir
Paris 10 October 1804
As I am in daily expectation of the arrival of General Armstrong, this will probably be the last official letter which I Shall have to write. It is proper then that I Should give you a Short State of your affairs at this time. First with respect to the debt I have laboured thro’ the principal difficulties, & in ten days from this time I hope to commence the drawing of the bills—as the business will be in a great measure now independent of the Commissioners, I trust it will meet with few or no embarrassments. The French Bureaus have in General disregarded the narrow constructions of our Boards, & have construed the Convention to extend to all the cases embraced by the Convention of 1800, except the case of prizes taken since that Period. They have gone thro’ all the cases except ten or twelve, & the amount will fall Short of 17,000,000₶ they have however rejected many claims, 1st for want of proper vouchers & 2d because they had been paid, & (what is very unfortunate) one or more of those brought forward by Mr Skipwith, & our Board had been actually paid to & receipted for by him, for what he had forgotten to give credit as agent to the claimants. Others because they were fraudulent, & the fraud apparent upon the papers.
In Some perhaps they have Shewn too much Strictness, but of this I Shall be better able to Judge as the Director General has promised to give me with the list of rejections the reasons upon which they were founded, & it is possible, tho’ I cannot [officially] interfere in the rules that they lay down for the liquidation, of accounts at their boards; yet where they are evidently unjust I hope to obtain a revision of them as I am upon the best & most friendly terms with every Department of the Treasury. I find yet too much Sensibility on the Subject of St Domingo to press the business closely & indeed the absence of the Court & Mr Talleyrand who is not yet returned, but expected to morrow, has necessarily Suspended it, I have not thought it prudent to answer his note, till I had made Such arrangements as would probably procure me a Satisfactory reply; But the Minister of the Treasury going to the Emperor, I have conversed fully with him on the Subject, & he has promised me, if opportunity offers to introduce the topick to the Emperor. I have also had Several conversations relative to it with the Minister of the Marine who is well inclined, but Says the business now lays with Mr Talleyrand. On the Subject of Consuls in the Islands during the war, I Shall I believe be able to effect what you wish, for tho’ I found them much indisposed to it at first as breaking thro’ an established rule, Yet I find Mr Hauterive & Some of the other Ministers inclined to admit the propriety of it for the moment, & when Mr Talleyrand arrives which will be in two or three days [at farthest], I think I Shall get it done or at least put in Such a train that Genl Armstrong will effect it on his arrival. The purchase of Florida & the dispute about your boundary is the most important & the most delicate object of our negotiations for the present: I have Sent you my note on that Subject; ever Since it was put in, the Minister has been absent, So that I have received no answer, which I have declined to press, as I do not wish one till Such preparatory Steps were taken as to render it favourable, & this is a matter of great difficulty, Since pity & policy alike Speak in favor of Spain here & probably a stronger advocate than either Admiral Gravina has been indefatigable & has followed the Minister to Mayence, which my unaccredited Situation prevented my doing. In the mean while all that was left me to do, was to impress those who had influence here, with the consequences of coming to any decision, that Should be hostile to us, both on account of its injustice & because of the effe[c]t that it would naturally have upon the policy of our country.
They had as I find by a confidential agent actually prepared [an] answer to Gravina declaring that West Florida was not within the concession but I have alarmed them so much as to have got it changed into a mere declaration that there is weight in his reasoning and promising to interpose their good offices &c. In the meantime I have declared that if letters of credit come to me or if Genl Armstrong arrives a full Statement Shall be laid before the Emperor himself if the minister’s decision is unfriendly to us & I have further assured them that our Government will possess themselves of the country. I have Shewn that Spain herself is interested in delivering it to us as the only possible means of keeping it out of the hands of England who will in case of a war which is now become almost certain need it as a step to their designs upon Mexico. This has had a considerable effect, & I hope that we Shall feel the advantages of it in our negotiations in Spain. The fact however is that France thinks She has made a bad bargain with us that She Sees the difficulty that Spain will be under in paying her subsidy. That She wishes us to buy East Florida but to render it more valuable she would also wish that West Florida was also included as a part of the thing sold. With this a strong [private] interest concurs since every transaction of this kind affords a douceur which our last bargain was so managed as to prevent. My Sentiment on the Subject of taking possession you know, but you who are nearer to the Scene of action & who may find difficulties in So decisive a measure can best Judge of its propriety. I pretend not to know how far your negotiations in Spain, will Succeed; I confess however as I have before told you, I have no great hopes in them. Here they will succeed if you can unite the interest of the treasury as I have before hinted to you together with the interest of T——. I have formed a plan for this purpose by which I think both may be done, &, our country essentially Served independent of the purchase itself; it is this: Let Spain put us in immediate possession of the disputed territory—East Florida & the Bay of St Bernard without prejudice to our rights on either Side to be held for twelve years. In the mean time let it be optional with us to buy all [to] the West of the Mississipi at —— millions, & if we do not within the term, the dispute [to] be Settled by arbitration. In consideration of this let us lend to Spain in 6 percent stock —— millions say 70 Spain at the same time to allow us an interest of 6 percent payable at all her ports in South America and in consideration of our fetching it at our risk give us a Mexican dollar [for a current dollar] that is about 25 percent and repay the interest and principal by annual instalments beginning after one year and give us bills to [the] whole amount payable at the periods agreed on. The effect of this would [be that France would] get our stock and of course Spain have so much money in Europe which if a war breaks out it will be impossible for her to get home. The Spanish bills warranted by our government will be worth much more than par because the vessels licensed to fetch the money would carry on a very advantageous trade when the war had rendered all other exportations impossible and the profits upon the transaction to our government independent of that of our commerce would enable them to Sink more of our Domestick debt than they would have to pay for Florida. It is true that we Should run one risk, & only one the possibility of the conquest of Mexico in which case we might find some difficulty in getting repaid but besides that this is very remote, [as] England cannot spare troops for such an object while she is threatened at home yet we should at all events have West Florida and our claims upon Spain in part satisfied besides that we might get the guarantee of France to the loan: I have thrown out this idea merely as a sudden thought to the confidential agent of T——d and have shewn him how he might make something very handsome by the sale of the stock &c. It took wonderfully & I am persuaded it might be effected as this sum in the present state of her finances would be very acceptable to France.
If my late letters Should prevent the arrival of Genl armstrong I Shall work this up into Something which it will be left to the President to accept or not, Since being unauthorized, I can do nothing conclusive. Should Genl Armstrong arrive, I Shall mention the Plan to him, he will Judge how far it is prudent or within his powers to act in it. You will remark, Sir that I do not give you this as a digested Plan, but as the outline of one that may be worth your consideration.
You may be Surprized at my being Still here but it was impossible to go without driving the creditors to despair, & I had difficulties relative to them & to our trade to remove every day. After I received your information of the appointment of Genl Armstrong which was not till the end of August, I could not present the letter you Sent me as it was directed to the First Consul; & to go without taking leave, would have been very ungracious. Besides that fearing Genl Armstrong would Sail before you had Such information as would enable you to give him a Commission that he could present here we Should have been in that case unrepresented as the Minister assured me that he could not be received even informally.
The State of my wife’s health & that of my Son in law who are both very infirm rendered it impossible for me to [make an automnal voyage. These circumstances have determined me to] wait Armstrong’s arrival, & then to pass the winter in Italy. I anxiously look for him as the Season is already far advanced for crossing the alps.
I have collected Some Maps which invariably lay down East Florida as the boundary of Louisiana, & I am now in Treaty with Some persons by which I Shall get Sight & perhaps copies of those in the Depot Maritime. The Western boundary has as appears by them never been Settled, the maps differing extremely. In Dupratz history of Louisiana as well as in Some others the Rio Bravo is laid down as the limit in that quarter. I have translated your Memoire, & am making additions calculated for this Meridian, which as opportunity offers I will place in proper hands. But my unaccredited State which does not admit of my visiting the Princes, or Seeing the Emperor greatly obstructs my operations.
The papers will give you an account of the failure of the expedition against the Flotilla & Mr Monroe will probably inform you of the State of things between Spain & England as far as I can judge a war is almost inevitable notwithstanding all the endeavours of Spain to avoid it. I have the honor to be Sir With the most respectful attachment Your most obt hum: Servt
Robt R Livingston
